Name: Commission Regulation (EC) No 991/2001 of 21 May 2001 amending the Annex to Council Directive 92/14/EEC on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: cooperation policy;  technology and technical regulations;  air and space transport;  organisation of transport
 Date Published: nan

 Avis juridique important|32001R0991Commission Regulation (EC) No 991/2001 of 21 May 2001 amending the Annex to Council Directive 92/14/EEC on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988) (Text with EEA relevance) Official Journal L 138 , 22/05/2001 P. 0012 - 0014Commission Regulation (EC) No 991/2001of 21 May 2001amending the Annex to Council Directive 92/14/EEC on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988)(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/14/EEC of 2 March 1992 on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988)(1), as last amended by Commission Directive 1999/28/EC(2) and in particular Article 9a thereof,Whereas:(1) Article 3 of Directive 92/14/EEC exempts the aeroplanes listed in the Annex thereto, provided, in particular, that they continue to be used by natural or legal persons established in the country in which those aeroplanes were registered during a specific reference period.(2) Article 9a of Directive 92/14/EEC, as amended by Council Directive 98/20/EC(3), provides for a simplified procedure for amendments to the Annex, with a view to ensuring full conformity with the eligibility criteria.(3) Since the entry into force of Directive 1999/28/EC, which first amended the Annex to Directive 92/14/EEC on the basis of the simplified procedure, some aeroplanes included in the Annex have been destroyed, whilst others have been removed from the register of the relevant country; the corresponding entries for such aeroplanes should, therefore, be deleted from the Annex.(4) Some qualifying aeroplanes will reach 25 years of age in the course of 2001; the appropriate entries should, therefore, be inserted in the Annex.(5) It is also desirable to update the Annex in the light of any supervening changes to the registration code, or to the operator, of an aircraft already included.(6) The limited nature and scope of the amendments to the Annex as well as the urgency justify a change in the type of legal instrument employed.(7) It is necessary for this Regulation to enter into force as a matter of urgency, in order to make available to interested parties, without delay, the exemptions which it provides.(8) The measures provided for in this Regulation are in accordance with the opinion of the Aviation Safety Regulation Committee(4) established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation(5), as last amended by Commission Regulation (EC) No 2871/2000(6),HAS ADOPTED THIS REGULATION:Article 1The Annex to Directive 92/14/EEC is hereby amended as set out in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 76, 23.3.1992, p. 21.(2) OJ L 118, 6.5.1999, p. 53.(3) OJ L 107, 7.4.1998, p. 4.(4) Aviation Safety Regulation Committee, written consultation of 15 March 2001.(5) OJ L 373, 31.12.1991, p. 4.(6) OJ L 333, 29.12.2000, p. 47.ANNEXThe Annex to Directive 92/14/EEC is amended as follows: 1. The following entries are deleted:ALGERIA>TABLE>EGYPT>TABLE>TUNISIA>TABLE>2. The following entries are inserted:ALGERIA>TABLE>SAUDI ARABIA>TABLE>SYRIA>TABLE>YEMEN>TABLE>3. The entry entitled "Uganda" is replaced by the following:UGANDA>TABLE>